Title: To James Madison from Robert R. Livingston, 3 June 1803
From: Livingston, Robert R.
To: Madison, James



No 78
Sir
Paris 3d June 1803
Mr Monroe having undertaken to write our joint letter I Shall confine this to objects that do not relate to the treaty. I would only observe to you that we have since the ratification had a great deal of trouble with it an opinion prevailing that we have made too favorable a bargain.
My letter to the President & our joint letter will So fully explain this extraordinary business as to make any further observation unnecessary. I must however earnestly press you if you think the object important to get the ratification as soon as possible and to do all that on our part remains to be done.
During this transaction I have thought it improper to press any other business that might excite the Smallest irritation. I am Sorry that you do not think with me that the affair of Rodgers & Davidson having been begun in America with Mr Pichon Shd be pursued there. I will therefore as you require take up the Subject again here tho’ with little hopes of Success, as Le Clerc is now dead his memory respected & his widow here. The other business of the blacks will meet with no difficulty & Shall be attended to. I have just now received a duplicate containing Mr Powel’s claim I Shall put it into Mr Skipwith’s hands to examine but it can hardly be expected be it never So well founded that it Should be pursued by me without the aid of Some agent of Mr Powell to prosecute it & bring forward the vouchers &c. You can hardly conceive how much the business of claims distresses your Ministers. I never see the Minister of the Marine treasury or foreign affairs but I have Some claim to prefer, Some individual favour to ask So that they must view me as a perpetual dun. It is time that our citizens Should understand that in future they must bargain upon their own foundation & at their own risk & that the Government have nothing to do except to prevent acts of violence. They calculate upon bad faith delays of payment &c and on this ground Sell at a double & treble prices, & then expect that the Minister of the United States Should harass himself & the Government with their claims; & exhaust the interest, time & talents that the great affairs of our country may demand on their petty transactions. The past claims Secured by the Convention being now in the way of adjustment, & a war commenced, New debts will be contracted, & new Sacrifices expected from the Minister & from our own Government. I would Suggest to you whether Some means might not be fallen upon to have it known that on contracts made in future unaccompanied with force the Government would not interfere but leave the parties to the remedies they relied on the faith of those with whom they contracted.
Enclosed is the circular letter of the Minister accompanying his State papers which I Send you together with my answer. This nation tho’ extreamly averse to war are very much united in the prosecution of it by the violent measures of England—their pride is hurt, & they will go great lenght. They are probably by this time in possession of Hanover & they reconcile themselves to the loss of their Colonies by the hopes of recovering the whole with interest by the end of a war which they will make with very little additional expence while the expences of England must be ruinous. They had an idea of precluding the British from Hamburgh &c but I believe the interference of Russia has induced them to relinquish it. Holland is Solliciting a neutrality which England is willing to allow provided the french troops are withdrawn & her ports left open for the British trade but this Sollicitation will be vain. How happy, my dear Sir, are we to have concluded a treaty which will for ever preclude us from the politicks of this Stormy quarter of the globe. I trust that you will not let it totally pass thro your hands—my letter to the President will fully explain this. Some commercial arrangements might be advantageously proposed here in the present State of things, had I your instructions there on & the necessary powers. This too is the moment to arrange the affair of extra-duty with Batavia & it might I believe be done here advantageously.
Genl Bernadotte after waiting five weeks at Rochefort has returned here, & I think it probable will not go out now as his Services may be required at home. Who will be appointed in his place I know not. Otto is Still without Office but does not wish to be Sent across the Atlantic. The papers & pamphlets I send you will give you a full history of the negotiation between France & England So that I will not enter on that Subject & the rather as you will receive from the latter the best Story they can make. I am Dear Sir With much respect & esteem Your most Obt hum: Servt
Robt R Livingston
 

   
   RC and enclosure (DNA: RG 59, DD, France, vol. 8A); duplicate and draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC docketed as received 22 Aug. with Wagner’s notation: “Mr. Talleyrand’s letter referred to within was not received with this”; decoded interlinearly by Wagner. Duplicate docketed by Wagner as received 30 Aug. For enclosure, see n. 5.



   
   In his letter to Jefferson, 2 June 1803, Livingston reiterated his warning that there must be no delay in the ratification of the treaty and no change in the treaty’s form, for Napoleon would find “the slightest pretence … to undo the work” (DLC: Jefferson Papers).



   
   See JM to Livingston, 23 Feb. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:343–44).



   
   For JM’s protest against the forcible carriage of Guadeloupe blacks on U.S. ships, see his letter to Livingston, 7 Feb. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:304, 304–5 nn.). Livingston made a formal protest in a letter to Talleyrand, 13 June 1803 (NHi: Livingston Papers).



   
   For Leven Powell’s claim, see JM to Livingston, 12 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:504).



   
   Livingston enclosed a copy of Talleyrand’s letter of 11 Prairial an XI (31 May 1803) (3 pp.; in French), announcing the renewal of war between France and Great Britain, and his own reply, 2 June 1803 (1 p.), in which he deplored the circumstances that had led to such an outcome.



   
   See JM to Livingston, 15 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:24–25, 26 n. 7).


